                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

MELVIN MERKEL,

                P1 ainti ff,                                   Civ. No. 20-1725 (KM)(ESK)

       ?




MONICA TSAKINIS, et al..                                       OPINION

                Defendant.



KEVIN MCNULTY, U.S.D.J.
                                                                                                   za
         Pro se Plaintiff Melvin Merkel, a state prisoner, seeks to bring this civil action inJbrn

                                                                                               §   1983.
paupens, without prepayment of fees or security, asserting claims pursuant 1042 U.S.C.
                                                                                       tion to
(DE 1.) This action was previously administratively terminated as Mr. Merkel’s applica
                                                                                     account
proceed in jbri,ia pauperis did not include a certified copy of his six-month prison
                                                                                       proceed in
statement. (DE 2, 3.) Presently before the Court is Mr. Merkel’s second application to

jörma pauperis. (DE 4.) Since Mr. Merkel has still not provided a certified copy of
                                                                                    his prison

account statement, his application will be denied without prejudice.
                                                                                           a
         A complaint must generally include either a $400.00 fee (a $350.00 filing fee plus $50.00

administrative fee) oran application to proceed injbr,napaziperis. 28 U.S.C.      § 1914(a), 1915(a).
                                                                                                 d, but
If a prisoner plaintiff is proceeding in forma pauperis, the $350.00 filing fee is still assesse

may be paid in installments as described below. 28 U.S.C.      § 1915(b).
                                                                                           ng a
         A prisoner who seeks to proceed infonna pauperis must submit an affidavit, includi
                                                                                          fee. See 28
statement of all assets, stating that the prisoner is unable to pay the applicable filing
                                                                                      trust fund account
U.S.C.   § 191 5(a)( 1). The prisoner must also submit a certified copy of his inmate
                                                                                  int. See Id.         §
statement for the six-month period immediately preceding the filing of his compla
191 5(a)(2). The prisoner must obtain this statement from the appropriate official of each prison at

which he was or is confined. See lit; see also L. Civ. R. 8 1.2(b) (“Whenever a Federal, State, or

local prisoner submits a civil rights complaint..         .   .   the prisoner shall also submit an affidavit setting

forth information which establishes that the prisoner is unable to pay the fees and costs of the

proceedings and shall further submit a certification signed by an authorized officer of the

institution certifiing (1) the amount presently on deposit in the prisoner’s prison account and, (2)

the greatest amount on deposit in the prisoner’s prison account during the six-month period prior

to the date of the certification.”).

            Even if a prisoner is granted in formapauperis status, he must pay the full amount of the

riling fee of $350.00. Sec 28 U.S.C.          §   1915(b)(I). In each month that the amount in the prisoner’s

account exceeds S 10.00, the agency having custody of the prisoner shall assess, deduct &om the

prisoner’s account, and forward to the Clerk of the Court, payment equal to 20% of the preceding

month’s income credited to the prisoner’s account. See Id.                      §   191 5(b)(2). The deductions will

continue until the $350.00 filing fee is paid.

             Even if the necessary fees are paid and the complaint is accepted for filing, the Court may
                                                                                           it if
nevertheless immediately dismiss the case. The Court must review the complaint and dismiss
                                                                                               relief may
 it finds that the action (1) is frivolous or malicious, (2) fails to state a claim upon which
                                                                                       relief See
 be granted, or (3) seeks monetary’ relief against a defendant who is immune from such

 id.   §   1915(e)(2)(B); see also id.   §   1915A(b).

             If the plaintiff has, on three or more prior occasions while incarcerated, brought an action
                                                                                             another
 or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring

 action in fornia panperis unless he is in imminent danger of serious physical injury’.
                                                                                        See Id.                         §

 1915(g).


                                                                  2
                                                                           a certified copy of his
       In this case, Mr. Merkel has failed to include with his application
                                                                       of his   §   1983 complaint.
prison account statement for the siN-month period preceding the filing
                                                                     Mr. Merkel may reopen this
(DE 4.) Therefore, his application will be denied without prejudice.
                                                               a complete in forma pauperis
action, however, by either paying the filing fee or submitting
                                                                  statement.
application which includes a certified copy of his prison account



                        2020
          March   12,
DATED:




                                                             KUVTNMCNULtY
                                                             United States District Judge




                                                  j
